        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                     :       CRIMINAL NO. 3:15CR00149 (AWT)
                                             :
       v.                                    :
                                             :
ERIC BERGENN                                 :       February 21, 2019

             GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       The Government respectfully submits this Sentencing Memorandum in aid of the

sentencing hearing of the defendant, Eric Bergenn (the “Defendant”). As discussed herein, the

Court should impose a prison sentence.

I.     INTRODUCTION AND BACKGROUND

       On or about August 19, 2015, a Federal Grand Jury returned a fifteen-count Indictment

against the defendant Eric Bergenn and his son, Arthur Bergenn. The Indictment charged Eric

Bergenn with conspiracy to distribute marijuana, conspiracy to commit money laundering, money

laundering and structuring financial transactions. On April 19, 2018, the defendant pled guilty to

Count One of the Indictment, charging him with conspiracy to distribute and to possess with intent

to distribute marijuana, in violation of 21 U.S.C. '' 846, 841(a)(1) and 841(b)(1)(D), and Count

Two of the Indictment, charging him with conspiracy to engage in money laundering, in violation

of 18 U.S.C. ' 1956(h). Eric Bergenn’s guilty plea was entered in accordance with a plea

agreement with the Government.

       In that agreement, the parties agreed that pursuant to U.S.S.G. ' 3D1.2, Count One and

Count Two are grouped together because the conduct involved in Count One is treated as a specific

offense characteristic in, or other adjustment to, the guideline applicable to Count Two. The

parties agreed that the offense level applicable to the Group is the offense level associated with

                                                 1
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 2 of 11



Count Two, pursuant to U.S.S.G. ' 3D1.3. With respect to Count One, the parties agreed that the

drug quantities which form the basis of the offense to which he is pleading guilty and the

defendant=s relevant and readily foreseeable conduct is at least 60 kilograms, but less than 80

kilograms, of marijuana.     This yields a base offense level of 20 pursuant to U.S.S.G. '

2D1.1(c)(10). Two levels are subtracted because the defendant satisfies the “safety valve” criteria

set forth in U.S.S.G. ' 5C1.2.   This results in an offense level of 18.   With respect to Count Two,

the defendant=s base offense level under U.S.S.G. '' 2S1.1(a)(1) is 18. Two levels are added

under U.S.S.G. ' 2S1.1(b)(2)(B) because the defendant is convicted under 18 U.S.C. ' 1956(h).

Three levels are subtracted under U.S.S.G. ' 3E1.1 for acceptance of responsibility, resulting in a

total offense level of 17. With an adjusted offense level of 17 and a Criminal History Category I,

the defendant=s Guideline range would be 24 to 30 months of imprisonment and a fine range of

$10,000 to $500,000. A total offense level of 17 and a Criminal History Category of I result in a

Guideline imprisonment range of 24 to 30 months of imprisonment and a Guideline fine range of

$10,000 to $500,000.

       As part of the plea agreement, the defendant agreed to forfeit his interest in the following

properties: (1) the real property located at 20635 Canal View Road, Corning, California; (2) the

real property located at 15950 N. Mendocino Drive, Corning, California; and (3) approximately

160 acres of land identified by Tehama County, California Assessor’s Parcel Number 001210321

located off of Vestal Road in Corning, California.           In the plea agreement, the defendant

acknowledged that this property is forfeitable as property which was used, or intended to be used,

in any manner or part, to commit, or to facilitate the commission of, the conspiracy to distribute

and to possess with intent to distribute marijuana, as charged in Count One of the Indictment.     In


                                                  2
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 3 of 11



addition, the defendant acknowledged that this property is forfeitable as property that was involved

in the conspiracy to engage in money laundering or is traceable to property involved in the

conspiracy to engage in money laundering, as charged in Count Two of the Indictment

       The parties agreed that both parties reserve their rights to seek a departure or a non-

Guidelines sentence, and both sides reserve their rights to object to a departure or a non-Guidelines

sentence. After sentencing, the government will move to dismiss Counts Three through Fifteen

of the Indictment as to the defendant.

       The defendant agreed not to appeal or collaterally attack his conviction in any proceeding.

In addition, the defendant agreed not to appeal or collaterally attack his sentence if his sentence

does not exceed 37 months= imprisonment, 3 years of supervised release, a $500,000 fine and a

$200 special assessment, even if the Court imposes such a sentence based on an analysis different

from that specified above.

II.    FACTS AND CIRCUMSTANCES OF DEFENDANT=S CONDUCT

       A. Overview of the Illegal Activity

       In February 2014, the DEA and IRS-CI began an investigation of Arthur Bergenn and his

father, Eric Bergenn, for alleged money laundering and for the illegal manufacture and distribution

of marijuana. The investigation revealed that Arthur Bergenn moved to California and began

purchasing large quantities of marijuana. Arthur would ship the marijuana via the U.S. Postal

Service (“USPS”) to co-conspirators in Connecticut, who would sell the marijuana for profit. The

cash proceeds from the sale of the marijuana were deposited in structured amounts into domestic

bank accounts held by Eric and Arthur Bergenn. The structured deposits occurred in Connecticut.

After the proceeds were deposited in Connecticut, the funds typically were withdrawn by Arthur


                                                 3
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 4 of 11



Bergenn in structured amounts from bank branches in California or were transferred to other

accounts held by Arthur or Eric Bergenn. In addition, Eric mailed bulk amounts of cash through

the USPS to Arthur in California.         The cash proceeds were used to finance the marijuana

operation. As the marijuana operation grew, Arthur used marijuana proceeds to purchase three

properties in Tehama County, California, which Arthur used to operate marijuana grows.

       B. Marijuana Trafficking

       During this investigation, investigators interviewed at least nine cooperating sources who

provided information, in substance, that Arthur Bergenn was growing large quantities of high-

grade marijuana at three properties that he owned in northern California and that Arthur Bergenn

regularly shipped the marijuana to co-conspirators in Connecticut – including Eric Bergenn –

where the marijuana was sold for profit.

       On October 18, 2013 Arthur Bergenn was arrested by the Tehama Inter-Agency Drug

Enforcement task force for possession of marijuana with intent to distribute. Arthur Bergenn was

arrested pursuant to a traffic stop, during which Arthur’s passenger said that there was marijuana

in the trunk of the vehicle. Officers searched the car and seized sixteen one-pound bags of

marijuana in the trunk of Arthur’s car.

       In 2012 and 2013, Arthur Bergenn purchased the following three properties in California

for cash: (1) in February 2012, Arthur purchased 20635 Canal View Road in Corning, CA for

$55,000 in cash; (2) in November 2012, Arthur purchased 15950 N. Mendocino Drive in Corning,

CA for $40,000 in cash; and (3) in March 2013, Arthur purchased 160 acres of undeveloped land

on Vestal Road in Tehama County, CA for $85,000 in cash. Based on financial records, witness

interviews and other evidence, Arthur Bergenn had no legitimate employment or source of income.


                                                  4
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 5 of 11



Analyses of Arthur’s bank records, along with witness interviews, reveal that Arthur used

marijuana proceeds to purchase these properties.

       Arthur used these three properties to manufactures large quantities of marijuana. On three

occasions between May and August 2014, investigators in California conducted aerial

reconnaissance of Arthur Bergenn’s three properties in Tehama County, CA.           Investigators

identified marijuana plants being grown at each location.

       On August 11, 2014, members of the DEA and other law enforcement personnel executed

search warrants at the three properties owned by Arthur Bergenn in Tehama County, California.

During the search of the property at 20635 Canal View Road, investigators seized, among other

evidence, the following: twelve marijuana plants; 1,011 grams marijuana bud; twenty pounds of

processed marijuana; a digital scale; four vacuum sealers; identification documents for three

individuals; pictures; bank receipts; financial documents; an XPS laptop; multiple cellphones;

documents; receipts; and $1400 in U.S. Currency.

       When investigators executed the search warrant at the property at 15950 N. Mendocino

Drive, investigators found Arthur Bergenn, Eric Bergenn and Roger Morgan at the property.

During the search of 15950 N. Mendocino Drive, investigators seized, among other evidence, the

following: approximately one-hundred thirty-nine marijuana plants; approximately thirty-six

pounds of processed marijuana; approximately three-hundred two grams of hashish; packing

supplies; scales; bank documents; drug ledgers; four long guns; a loaded .44 caliber handgun;

multiple cell phones; indicia of Arthur Bergenn’s use/ownership of the premises and four

computers. Incident to the search, California agents arrested Arthur Bergenn, Eric Bergenn and

Roger Morgan for possession/manufacture of marijuana and related California state offenses.


                                                5
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 6 of 11



These state charges were later dismissed in light of the federal prosecution.

       When investigators searched the Vestal Road Ranch, they arrested Eric John Molloy and

Esperanza Sabrina McClauglin at the property. During the search of the Vestal Road Ranch,

investigators seized, among other evidence, the following: approximately 150 mature high grade

marijuana plants; a quart bag of marijuana; a Marlin 30-30 lever action rifle; indicia of Eric Molloy

staying at the property; multiple cell phones; indicia of Esperanza McClaughlin staying at the

property; a daily planner and notebook; U.S. Airline tickets; a Hummingbird Marine radio; U.S.

Currency; and a Samsung computer. Molloy and McClaughlin both waived their Miranda rights

and separately told investigators, in substance, that they were recruited by Arthur Bergenn and

paid in marijuana by Arthur to cultivate the marijuana plants on Arthur’s Vestal Road Ranch. In

addition, Molloy said that the Marlin rifle belonged to Arthur Bergenn.

       The investigation revealed that Eric Bergenn knew that his son, Arthur Bergenn, initially

purchased marijuana in California and later cultivated his own marijuana in California. Eric knew

that Arthur was using property that Arthur had acquired in California to cultivate marijuana and

that after Arthur acquired the property at 20635 Canal View Road, Arthur was acquiring additional

property (i.e., 15950 N. Mendocino Dr. and later the 160 acres on Vestal Road in Tehama County)

to grow marijuana.     During the conspiracy period, Eric Bergenn regularly transferred cash

proceeds to Arthur Bergenn, knowing that the property was used by Arthur Bergenn to purchase

property and to purchase materials and equipment used to grow marijuana.

       C. Money Laundering Activity

       The investigation revealed that Eric and Arthur Bergenn transferred marijuana proceeds

through financial accounts held by Eric and Arthur Bergenn in structured amounts. In addition,


                                                 6
         Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 7 of 11



this money was used by Arthur to finance Arthur’s purchase of property, equipment and materials

used to grow marijuana. Bank records for accounts controlled by Eric and Arthur Bergenn

demonstrate that between April 2010 and June 2014 they had unexplained cash deposits of more

than $1.2 million. The Bergenns have utilized twelve separate accounts at six different financial

institutions.    None of the cash deposits or subsequent withdrawals exceeded the Currency

Transaction Reporting (CTR) threshold of ten thousand dollars. Based on evidence developed

during this case, the Bergenns spread out financial transactions across numerous accounts and at

various financial institutions and conducted transactions below the CTR threshold in an apparent

attempt to evade scrutiny and disguise the volume and source of the cash.

        The records show that Eric and Arthur Bergenn began making frequent large cash

deposits into their respective bank accounts starting in April 2010. Further investigation

showed that Eric was making many of the deposits into Arthur’s account in Connecticut and that

Arthur would make subsequent cash withdrawals from California. Between April 2010 and

February 2012, cash deposits into Eric’s and Arthur’s Bank of America accounts totaled at least

$497,620. As noted above, none of the transactions exceeded the CTR threshold of $10,000.

Examples of structured deposits include the following:

                Date                          Bank             Account             Amount
                  08/18/2010   Bank of America                      9514211754           $9,000
                  08/19/2010   Bank of America                      9514211754           $7,000
                  08/20/2010   Bank of America                      9514211754           $8,000
                  08/20/2010   Bank of America                      9514211754           $4,000


                  09/04/2012   First Niagara Bank                  90004433221           $9,000
                  09/04/2012   The Savings Institute             9860004267192           $9,900
                  09/04/2012   Liberty Bank                         6574179628           $9,500




                                                       7
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 8 of 11



       In February 2012, Bank of America closed the Bergenns’ accounts because of the

suspicious transactions. The Bergenns then opened accounts at JPMorgan Chase Bank, First

Niagara Bank, The Savings Institute Bank and Trust, Liberty Bank and Wells Fargo Bank.

Bank records show that the Bergenns spread their transactions out across multiple accounts and

multiple banks, in an apparent attempt to evade CTR reporting. For example, on September 13,

2012, Eric Bergenn deposited $7,000 into his First Niagara account, $7,000 into his Savings

Institute account, and $9,000 into his Liberty Bank account.

       A review of Arthur’s accounts reveals the lack of any direct deposits or other deposits

that appear to be a pay check or salary. According to a cooperating source (referred to herein as

“CS-1”), Arthur said that he drove to different ATM’s to make cash deposits so that bank tellers

would not inquire where the cash came from, since Arthur did not have a job.

       Bank records show that Arthur’s withdrawals never exceeded the CTR threshold of

$10,000, and that Arthur appeared to structure withdrawals to avoid CTR reports. For example,

on September 15, 2011, Arthur withdrew $6,000 from his Bank of America account ending in

9719 in Arcata, CA and withdrew $9,100 from the same account in Eureka, CA. On October

20, 2011, Arthur withdrew $7,000 from his Bank of America account ending in 9514 in

Henderson Center, CA and $7,700 from his Bank of America account ending in 9719 in Eureka,

CA.

       The cash withdrawals for 2012 and 2013 are significantly less than the other years due to

the fact that Arthur used cash to purchase the three properties in California as follows: 20635

Canal View Road in Corning, CA for $55,000; 15950 N. Mendocino Drive in Corning, CA for

$40,000; and the Vestal Road ranch in Tehama County, CA for $85,000. The majority of the


                                                 8
        Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 9 of 11



other cash deposited into the accounts was spent on purchasing items, day-to-day living expenses

and other miscellaneous expenses.

       In addition to the cash deposits and cash withdrawals, there is evidence that Eric Bergenn

shipped cash through the U.S. Postal Service to Arthur in California. CS-1 said that when he

was assisting Arthur harvesting marijuana in California, Arthur would regularly receive boxes

containing cash from Eric. Arthur Bergenn told CS-1 that the cash was from Arthur’s father and

was from the sale of marijuana in Connecticut. CS-1 told investigators that on multiple

occasions, Arthur received boxes containing ten thousand to fifteen thousand dollars. CS-1 also

said that he overheard conversations between Arthur and Eric concerning the marijuana business

and shipments of money.

                                              ****

       In sum, the evidence shows that Eric Bergenn conspired with his son, Arthur Bergenn,

and others to distribute marijuana and to engage in money laundering.   In addition, the evidence

shows that that his relevant and reasonably foreseeable offense conduct involved at least 60

kilograms, but less than 80 kilograms, of marijuana

III.   THE COURT SHOULD IMPOSE A GUIDELINE SENTENCE.

       The Government respectfully submits that the Court should impose a sentence of

imprisonment. The Court should impose a prison sentence to reflect the seriousness of the

defendant’s offense conduct. The DEA and IRS-CI began an investigation of Eric Bergenn and

his son Arthur Bergenn for alleged money laundering and illegal distribution of narcotics,

specifically marijuana. The investigation revealed that since at least early 2010, Eric Bergenn

and Arthur Bergenn have been operating a multi-state marijuana distribution and money


                                                9
       Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 10 of 11



laundering organization. The investigation revealed that Arthur Bergenn moved to California and

began purchasing large quantities of marijuana. Arthur would ship the marijuana via the U.S.

Postal Service to willing recipients in Connecticut who would be compensated for delivering the

packages to his father, Eric Bergenn. The marijuana was distributed in Connecticut. The cash

proceeds from the sale of the marijuana were deposited in structured amounts into domestic bank

accounts held by Eric and Arthur Bergenn. The structured deposits occurred in Connecticut.

After the proceeds were deposited in Connecticut, the funds typically were withdrawn in structured

amounts from bank branches in California or were transferred to other accounts. In addition, Eric

mailed bulk cash shipments of marijuana proceeds through the USPS to Arthur in California. The

marijuana proceeds were used to finance their marijuana operation and their money laundering

activities. As the Bergenns’ operation grew, Arthur used marijuana proceeds to purchase three

properties in Tehama County, California, which they used to operate marijuana grows.

       The Bergenns laundered over $1.2 million in narcotics proceeds through structured

financial transactions. The Bergenns also transferred additional amounts of marijuana proceeds

from Connecticut to California through the United States Postal Service. As noted above, Arthur

Bergenn used marijuana proceeds to purchase three properties in Tehama County, California,

which the Bergenns used to cultivate marijuana. When investigators executed search warrants at

these California properties, they seized substantial marijuana cultivation evidence from each

property and several firearms. A prison sentence would appropriately reflect the seriousness of

the defendant’s criminal activity, as well as to promote respect for the law and provide just

punishment for the offense. See 18 U.S.C. § 3553(a)(2)(A).




                                               10
       Case 3:15-cr-00149-AWT Document 178 Filed 02/21/19 Page 11 of 11



IV.    CONCLUSION

       For the foregoing reasons, the Government submits that the Court should impose a sentence

to a term of imprisonment.

                                            Respectfully submitted,

                                            JOHN H. DURHAM
                                            UNITED STATES ATTORNEY

                                            /s/ Geoffrey M. Stone

                                            GEOFFREY M. STONE
                                            ASSISTANT UNITED STATES ATTORNEY
                                            Federal Bar No. CT 25326




                                 CERTIFICATE OF SERVICE

        This is to certify that on February 21, 2019, a copy of the foregoing Sentencing
Memorandum was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or by mail on anyone unable to accept electronic filing as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

                                            /s/ Geoffrey M. Stone

                                            GEOFFREY M. STONE
                                            ASSISTANT UNITED STATES ATTORNEY




                                               11
